DETAILED ACTION
This is in response to the Patent Application filed 6/21/2021 wherein claims 1-11 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. It is noted that a “turbomachine combustion chamber” was well known in the prior art. See PTO-892.
The following title is suggested: TURBOMACHINE COMBUSTION CHAMBER INCLUDING FLEXIBLE SEALED CONNECTIONS ALLOWING FOR MULTIDIRECTIONAL CLEARANCE.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two connections being flexible sealed connections” (claim 1), the “two connections being flexible sealed connections” in combination with the “connection between the peripheral tube and an interior wall is formed by a linear annular connection” (claim 3), the “two connections being flexible sealed connections” in combination with “the connection between the peripheral tube and an intermediate wall of a liner is formed by a ball-joint connection, and the connection between the peripheral tube and the exterior wall of the liner is formed by a sliding ball-joint connection” (claim 6), the “two connections being flexible sealed connections” in combination with “the connection between the peripheral tube and the exterior wall of a liner of the chamber is formed by a sliding ball-joint connection, and the connection between the peripheral tube and an intermediate wall of the liner is formed by a ball-joint connection” (claim 7), the “two connections being flexible sealed connections” in combination with “a gland, in which a head of the peripheral tube is inserted, passes through the exterior wall, the head having a discal flange engaged between the two parts of the gland” (claim 9), and the “two connections being flexible sealed connections” in combination with “the connection between the peripheral tube and the intermediate wall is achieved by a part having a conical upper portion that is flared towards the outside and is extended at the base thereof by a discal flange that is movable in radial translation in a slit formed in the head of a tubular extension soldered to a surface of the intermediate wall” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “35” has been used to designate an “injector”, a “tube”, and a “nozzle” (Pages 7 and 10).
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: characters “33”, “16”, “14”, “13”, “23”, “24”, “25”, and “26” in Figure 1.
The drawings are also objected to as failing to comply with 37 CFR 1.84 (l) because the lines are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines are not heavy enough to permit adequate reproduction.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-11 are objected to because of the following informalities: 
“the walls” (Claim 1, line 5 and Claim 1, line 6) is believed to be in error for - - the two coaxial axisymmetric walls - -;
“the chamber” (Claim 7, line 3) is believed to be in error for - - the combustion chamber - -;
“the tube” (Claim 8, lines 4-5) is believed to be in error for - - the peripheral tube - -;
“the interior wall” (Claim 10, line 3) is believed to be in error for - - an interior wall - -;
“the intermediate wall” (Claim 11, line 3) is believed to be in error for - - an intermediate wall - -;
“the outside” (Claim 11, line 4) is believed to be in error for - - an outside - -;
“the base” (Claim 11, line 4) is believed to be in error for - - a base - -; and
“the head” (Claim 11, line 5) is believed to be in error for - - a head - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the interior wall" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the intermediate wall" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the outside" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the base" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the head" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0334102) in view of Stewart et al. (US 2014/0083110).
Regarding Independent Claim 1, Johnson teaches (Figures 1-6) a turbine engine (100) having a combustion chamber (320), the combustion chamber (320) comprising 
two axisymmetric walls (321, 322; see Figures 2-6) extending one (321) inside the other (322) and delimiting therebetween an annular air-circulation space (333; see Paragraphs 0020 and 0027), and
an exterior wall (326), and
at least one injector (at 325; see Paragraph 0024) closing the walls (321, 322, 326) via ports (the opening between 325 and 326, the opening between 325 and 322, and the opening between 325 and 321; see Figures 2-6),
wherein the injector (at 325) comprises a peripheral tube (325) that is connected to the walls (321, 322, 326) by three connections (at 331, at 332, and the flange of tube 325 connected to 326; see Figures 2-5),
at least two connections (the connections at 331 and 332) being sealed connections allowing for multidirectional clearance (see the clearances allowing for lateral and circumferential movement to protect vibrational forces and/or thermal expansion or contraction; see Figures 2-5 and Paragraph 0024). Johnson does not teach that the connections are flexible sealed connections.
Stewart teaches (Figures 1-21) the use of a connection (410, 910, 1410, 1910) between a tube (130) and a wall (140), the connection (910, 1410, 1910) being a flexible sealed connection (see Figures 7-8 and 11-26) allowing for multidirectional clearance (see Paragraph 0053, Paragraph 0059, Figures 8-9, and Figures 11-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Johnson to include the use of flexible sealed connections allowing for multidirectional clearance between the tube and the walls, as taught by Stewart, in order to provide an improved sealing between a plate and a tube that enables dampening of vibrations and accommodation of movement and misalignment of the tubes (Paragraph 0053 of Stewart).
It is further noted that a simple substitution of one known element (in this case, the connection between the tube and walls, as taught by Johnson) for another (in this case, the connection between the tube and walls, as taught by Stewart) to obtain predictable results (in this case, connecting two pieces together while enabling dampening of vibrations and accommodation of movement) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Claim 3, Johnson in view of Stewart teaches the invention as claimed and as discussed above. Johnson further teaches (Figures 1-6) wherein the connection (at 331) between the peripheral tube (325) and an interior wall (321) is formed by a linear annular connection (341) having controlled leakage by way of a calibrated annular cross section (see Paragraph 0053 and Figures 3-6).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0334102) in view of Stewart et al. (US 2014/0083110) as applied to claim 1 above, and further in view of Fox et al. (US 2010/0071377).
Regarding Claim 2, Johnson in view of Stewart teaches the invention as claimed and as discussed above. Johnson further teaches (Figures 1-6) wherein just one of the three connections is not formed by a sealed connection allowing for multidirectional clearance (see the connection between and the flange of tube 325 and wall 326; see Figures 2-5). Johnson in view of Stewart does not teach that the connection between the tube and the exterior wall is a sealed rigid assembly.
Fox teaches (Figures 1-11) a connection between a tube (272) and the exterior wall (270A) is a sealed rigid assembly (at 1270A; see Paragraph 0069).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Stewart to have the connection between the tube and the exterior wall to be a sealed rigid assembly, as taught by Fox, in order to hold the injector in position to the outer wall (Paragraph 0069 of Fox).
Regarding Claim 10, Johnson in view of Stewart teaches the invention as claimed and as discussed above. Johnson in view of Stewart does not teach wherein an inside end of the peripheral tube passes through a hole formed in the interior wall, with clearance between the peripheral tube and the interior wall.
Fox teaches (Figures 1-11) wherein an inside end (the end of 272 extending through 1228; see Figure 8) of the peripheral tube (272) passes through a hole (at 1228) formed in the interior wall (228), with clearance between (the difference between D2 and D1; see Figure 8) the peripheral tube (272) and the interior wall (228).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Stewart to have the inside end of the peripheral tube passes through a hole formed in the interior wall, with clearance between the peripheral tube and the interior wall, as taught by Fox, in order to accommodate movement between the liner and the injectors so that they do not contact one another (Paragraph 0073 of Fox).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0334102) in view of Stewart et al. (US 2014/0083110) as applied to claim 1 above, and further in view of Bennett et al. (US 2014/0352323).
Regarding Claim 4, Johnson in view of Stewart teaches the invention as claimed and as discussed above. Johnson in view of Stewart does not teach wherein the connection between the peripheral tube and an intermediate wall is formed by bellows.
Bennett teaches (Figures 1-5) a connection (see Figures 2-5) between a tube (74) and a wall (44) being formed by bellows (80).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Stewart to have the connection between the tube and the intermediate wall being formed by bellows, as taught by Bennet, in order to improve the sealing (Paragraph 0017 of Bennett) and to ensure flexibility through thermal growth and deflection of a liner during operation (Paragraph 0021 of Bennett).
It is further noted that a simple substitution of one known element (in this case, the connection between the tube and walls, as taught by Johnson) for another (in this case, the connection between the tube and walls, as taught by Bennett) to obtain predictable results (in this case, connecting two pieces together while ensuring flexibility) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Claim 5, Johnson in view of Stewart teaches the invention as claimed and as discussed above. Johnson in view of Stewart does not teach wherein the connection between the peripheral tube and an exterior wall is formed by bellows.
Bennett teaches (Figures 1-5) a connection (see Figures 2-5) between a tube (74) and a wall (44) being formed by bellows (80).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Stewart to have the connection between the tube and the exterior wall being formed by bellows, as taught by Bennet, in order to improve the sealing (Paragraph 0017 of Bennett) and to ensure flexibility through thermal growth and deflection of a liner during operation (Paragraph 0021 of Bennett).
It is further noted that a simple substitution of one known element (in this case, the connection between the tube and walls, as taught by Johnson) for another (in this case, the connection between the tube and walls, as taught by Bennett) to obtain predictable results (in this case, connecting two pieces together while ensuring flexibility) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0334102) in view of Stewart et al. (US 2014/0083110) as applied to claim 1 above, and further in view of Ben-Porat (US 4,454,711)
Regarding Claims 6-7, Johnson in view of Stewart teaches the invention as claimed and as discussed above. Johnson in view of Stewart does not teach wherein the connection between the peripheral tube and an intermediate wall of a liner is formed by a ball-joint connection, and the connection between the peripheral tube and the exterior wall of the liner is formed by a sliding ball-joint connection. Johnson in view of Stewart also does not teach wherein the connection between the peripheral tube and the exterior wall of the liner of the chamber is formed by a sliding ball-joint connection, and the connection between the peripheral tube and an intermediate wall of the liner is formed by a ball-joint connection.
Ben-Porat teaches (Figures 1-6) a connection (at 44, 50) between a peripheral tube (18) and a wall (74, 76) of a liner (24) of a chamber (36) is formed by a sliding ball-joint connection (see Column 5, lines 25-30 and Figures 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Stewart to include the connections between the tube and the walls to be formed by sliding ball-joint connections, as taught by Ben-Porat, in order to permit movement in the three main Caresian directions of a rectangular axis system and to reduce stresses so wearing between the elements is reduced (see abstract of Ben-Porat).
It is further noted that a simple substitution of one known element (in this case, the connection between the tube and walls, as taught by Johnson) for another (in this case, the connection between the tube and walls, as taught by Ben-Porat) to obtain predictable results (in this case, connecting two pieces together while permitting movement in three main directions and reducing local stresses so wearing between parts is reduced) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0334102) in view of Stewart et al. (US 2014/0083110) as applied to claim 1 above, and further in view of Ben-Porat (US 4,454,711) and Fox et al. (US 2010/0071377).
Regarding Claim 8, Johnson in view of Stewart teaches the invention as claimed and as discussed above. Johnson in view of Stewart does not teach wherein the connection between the peripheral tube and an intermediate wall of a liner is formed by a connection having several degrees of freedom to allow for axial displacement and tangential displacement of the tube, and a tolerance for a ball joint, and the connection between the peripheral tube and the exterior wall of the liner is formed by a sealed rigid assembly.
Ben-Porat teaches (Figures 1-6) a connection (at 44, 50) between a peripheral tube (18) and a wall (74, 76) of a liner (24) is formed by a connection having several degrees of freedom (see abstract) to allow for axial displacement and tangential displacement of the tube (18; see Figures 3-6), and a tolerance for a ball joint (see Column 5, lines 25-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Stewart to include the connection between the tube and the wall to be formed by a connection having several degrees of freedom to allow for axial displacement and tangential displacement of the tube and a tolerance for a ball joint, as taught by Ben-Porat, in order to permit movement in the three main Caresian directions of a rectangular axis system and to reduce stresses so wearing between the elements is reduced (see abstract of Ben-Porat).
Although Johnson further teaches (Figures 1-6) wherein just one of the three connections is not formed by a sealed connection allowing for multidirectional clearance (see the connection between and the flange of tube 325 and wall 326; see Figures 2-5). Johnson in view of Stewart and Ben-Porat does not teach that the connection between the tube and the exterior wall is a sealed rigid assembly.
Fox teaches (Figures 1-11) a connection between a tube (272) and the exterior wall (270A) is a sealed rigid assembly (at 1270A; see Paragraph 0069).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Stewart and Ben-Porat to have the connection between the tube and the exterior wall to be a sealed rigid assembly, as taught by Fox, in order to hold the injector in position to the outer wall (Paragraph 0069 of Fox).
It is further noted that a simple substitution of one known element (in this case, the connection between the tube and walls, as taught by Johnson) for another (in this case, the connection between the tube and walls, as taught by Ben-Porat) to obtain predictable results (in this case, connecting two pieces together while permitting movement in three main directions and reducing local stresses so wearing between parts is reduced) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0334102) in view of Stewart et al. (US 2014/0083110) as applied to claim 1 above, and further in view of Thornton (US 2007/0151259).
Regarding Claim 9, Johnson in view of Stewart teaches the invention as claimed and as discussed above. Johnson in view of Stewart does not teach a gland, in which a head of the peripheral tube is inserted, passes through the exterior wall, the head having a discal flange engaged between the two parts of the gland.
Thornton teaches (Figures 1-5B) a gland (52, 54), in which a head (62 and 58 at the upper portion of 26; see Figure 3) of the peripheral tube (26, 58, 62) is inserted (see Figures 2-5B), passes through an exterior wall (28), the head (at 62 and 58) having a discal flange (50) engaged between the two parts (52, 54) of the gland (see Figures 2-3 and 5A-5B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Stewart to include a gland, in which a head of the peripheral tube is inserted, passes through the exterior wall, the head having a discal flange engaged between the two parts of the gland, as taught by Thornton, in order to seal the fuel injector relative to the outer casing and to absorb the forces created by the movement of the outer casing relative to the inner casing (see Paragraphs 0027 and 0032 of Thornton).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0334102) in view of Stewart et al. (US 2014/0083110) as applied to claim 1 above, and further in view of Park (US 2008/0295519).
Regarding Claim 11, Johnson in view of Stewart teaches the invention as claimed and as discussed above. Johnson further teaches (Figures 1-6) wherein the connection between the peripheral tube (325) and the intermediate wall (322) is achieved by a part having a conical upper portion (the upper portion of 344; see Figures 3-5) that is flared towards the outside (toward 326; see Figures 3-5) and is extended at the base thereof by a discal flange (at 371; see Figures 3-5) that is movable in radial translation (due to the gap between 371 and 372) in a slit (between 374 and 372) formed in the head of a tubular extension (345) welded (see Paragraph 0034) to a surface (the outer surface of 322; see Figures 3-5) of the intermediate wall (322). Johnson in view of Stewart does not teach that the tubular extension is soldered to the wall.
Park teaches the use of brazing, soldering, or welding to fixedly couple components of a fuel injector (see Figure 2 and Paragraph 0033). Therefore, the use of welding and soldering are art recognized equivalents.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Stewart to include the use of soldering, as taught by Park, since the use of a known technique (in this case, the use of soldering) to improve a similar device (in this case, the connection between the tubular extension and the intermediate wall of Johnson) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III C.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741